In the Supreme Court of Georgia



                                     Decided: May 3, 2021


                 S21A0066. KESSLER v. THE STATE.


      MELTON, Chief Justice.

      Following a jury trial, Dana Michael Kessler was convicted of

felony murder and related offenses in connection with the shooting

death of Jeffrey Morgan, Jr. 1 On appeal, Kessler raises three claims


      1  On August 20, 2013, a Muscogee County grand jury jointly indicted
Kessler and Timothy Robinson for four counts of felony murder predicated on
aggravated assault, armed robbery, aggravated assault with intent to rob, and
violating the Georgia Controlled Substances Act (Counts 1 – 4); one count of
malice murder (Count 5); two counts of aggravated assault (Counts 6 – 7); one
count of violating the Georgia Controlled Substances Act (Count 8); armed
robbery (Count 9); hijacking a motor vehicle (Count 10); possession of a firearm
during the commission of a crime (Count 11); possession of marijuana with
intent to distribute (Count 12); and possession of a firearm by a convicted felon
(Count 13).
       At a joint jury trial from October 28 through November 7, 2013, Kessler
was found guilty of four counts of felony murder (Counts 1 – 4), two counts of
aggravated assault (Counts 6 – 7), and possession of a firearm during the
commission of a crime (Count 11). Kessler was acquitted of the remaining
charges, except Count 13, which was nolle prossed. Kessler was sentenced to
life in prison without the possibility of parole for Count 1 and five years in
prison consecutive for Count 11. All remaining counts were merged for
sentencing purposes. Kessler filed a motion for new trial on November 19,
of trial court error and argues that the cumulative effect of these

errors requires the reversal of his convictions and entitles him to a

new trial. We affirm.

      1.    Relevant to this appeal,2 the evidence presented at trial

showed that, on April 6, 2012, Kessler’s co-defendant Timothy

Robinson arranged to purchase marijuana from Morgan.                       That

afternoon, Morgan and his friend, Shatoric Hinton, drove separately

to the parking lot of an apartment complex located on Martin Luther

King Boulevard in Muscogee County. Hinton testified that, prior to

the drug transaction, Morgan parked his green Mazda next to

Hinton’s white SUV. Hinton got out of his SUV and sat in the front

passenger’s seat of Morgan’s Mazda while Morgan remained in the

driver’s seat.



2013, which he amended on March 6, 2017, and amended a second time
through new counsel on November 27, 2019. After a hearing, the trial court
denied the motion as amended on March 5, 2020. Kessler timely filed a notice
of appeal, which was docketed to the term of this Court beginning in December
2020, and the case was orally argued on December 10, 2020.
      2 Kessler does not allege that the evidence was insufficient to support his

convictions, and this Court no longer routinely reviews the sufficiency of the
evidence sua sponte. See Davenport v. State, 309 Ga. 385, 391-392 (4) (846
SE2d 83) (2020).
                                       2
       Then, a gray Mitsubishi Galant pulled into the same parking

lot.   Kessler and Robinson exited the Galant and headed for

Morgan’s vehicle while a third man, Edward Love, remained in the

backseat of the Galant; Robinson got into the Mazda and sat in the

rear driver’s side seat behind Morgan while Kessler sat behind

Hinton. Morgan handed a bag of marijuana to Robinson. Upon

seeing the drugs, Kessler stated, “[Y]eah, that’s the same thing we

had.” When Morgan looked down to retrieve more drugs from the

floor, Kessler brandished a gun and pointed it at Morgan. Morgan

said, “Hold on, man. Don’t do that. Don’t do that. Please, don’t do

that. . . . Please don’t shoot me, man.” Despite Morgan’s pleas,

Kessler shot Morgan.

       After the shooting, Love drove away in the Galant. Hinton ran

from the Mazda and headed to a tire shop across the street. When

he looked back at the scene, he saw Kessler throw Morgan from the

driver’s seat onto the ground; Kessler then got into the Mazda and

drove away.

       A short time later, Gregory Rivers, Sr., saw two vehicles – an

                                  3
older car occupied by two men, and Morgan’s green Mazda –

traveling down Talley Avenue in Columbus near Rivers’ home. The

man driving the Mazda parked directly in front of Rivers’ driveway.

The man exited the Mazda, removed a duffle bag from the trunk,

entered the second car with the other two men, and then the group

drove off, leaving the Mazda behind.

     Rivers called the police; when officers arrived they searched

the Mazda and located marijuana on the floorboards and in the front

passenger’s seat. They also dusted the car for fingerprints, and a

set of fingerprints on the rear passenger’s side door handle was later

matched to Kessler’s prints.

     A separate set of officers responded to the scene of the shooting

at the apartment complex parking lot. When they arrived, they

found Morgan lying face down on the ground, with most of his body

positioned under Hinton’s SUV. Morgan’s cell phone was near his

body, and his pants were pulled down to his ankles. Officers found

small baggies of marijuana, as well as some loose marijuana, by

Morgan’s feet. Nearby witnesses told the officers that Morgan had

                                  4
been shot and that “they stole his car.” An autopsy revealed that

Morgan suffered a single gunshot wound to the back right shoulder.

The bullet traveled through Morgan’s body, piercing his aorta and

left lung, causing his death.

     Robinson was arrested on April 8, 2012, and gave a statement

to officers wherein he admitted: setting up a drug deal with Morgan,

arriving at the scene of the crime in a Mitsubishi Galant 3 with other

individuals, being in Morgan’s car during the drug transaction and

when the shooting occurred, and leaving the scene in the Galant and

going to another location where Morgan’s Mazda was present.

Robinson also told officers that a .45 caliber handgun was used in

the shooting.

     Kessler was arrested later that evening. Officers found him

lying on top of a bed fully dressed with his shoes on, and he appeared

to be feigning sleep. A Mitsubishi Galant was parked outside of the

home, and Kessler’s fingerprints were found on the outside of that



     3 Robinson told officers that the Galant belonged to a person he only
knew as “New York.” This nickname was later linked to Kessler.
                                    5
vehicle. Upon searching the residence, officers found more than 45

grams of marijuana hidden throughout the home.

     Kessler was taken to the sheriff’s office, where he waived his

Miranda 4 rights and agreed to speak with officers in a video-

recorded interview. Though he initially denied any involvement,

Kessler eventually admitted that he and his associates attempted to

rob Morgan during a drug deal. Specifically, Kessler admitted that

he had been in Morgan’s car during the drug deal and that he was

the only person with a firearm, specifically, a .45-caliber pistol. He

told officers that Morgan reached toward the gun, and it accidentally

fired. He further admitted that he pulled Morgan out of the car and

drove away in the Mazda. He stated that he obtained two bags of

marijuana from Morgan’s car and that he and some other people

divvied up the marijuana and gave it away. Kessler told one of the

detectives that he wanted to take full responsibility for the incident.

     At trial, Kessler took the stand and testified that he

accidentally shot Morgan during a gun sale.


     4   Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
                                       6
     2.    Kessler contends that the trial court erred by denying his

“Motion for Exclusion of Involuntary Admissions and Confessions,”

arguing that his confession was induced by an impermissible hope

of benefit in violation of OCGA § 24-8-824 (“To make a confession

admissible, it shall have been made voluntarily, without being

induced by another by the slightest hope of benefit or remotest fear

of injury.”). It is well settled that

     [t]he trial court determines the admissibility of a
     defendant’s statement under the preponderance of the
     evidence standard considering the totality of the
     circumstances. (Citation omitted.) Vergara v. State, 283
     Ga. 175, 176 (657 SE2d 863) (2008). Although we defer to
     the trial court’s findings of disputed facts, we review de
     novo the trial court’s application of the law to the facts.
     Clay v. State, 290 Ga. 822, 822-823 (725 SE2d 260) (2012).
     We will not disturb the trial court’s factual and credibility
     determinations unless they are clearly erroneous, Wright
     v. State, 285 Ga. 428, 432 (677 SE2d 82) (2009); however,
     where controlling facts are not in dispute, such as those
     facts discernible from a videotape, our review is de novo,
     Vergara, 283 Ga. at 178 (657 SE2d 863) (citation omitted).

Norwood v. State, 303 Ga. 78, 80 (2) (810 SE2d 554) (2018). Applying

these principles, we see no error.

     Prior to trial, Kessler filed a motion to suppress his custodial


                                     7
statement to officers, arguing that detectives offered him an

improper hope of benefit in violation of OCGA § 24-8-824. The trial

court denied the motion, generally finding that Kessler made “his

statement freely and voluntarily without any hope of benefit or fear

of injury.” Concerning Kessler’s claim of inducement, the trial court

concluded, in pertinent part:

     The preponderance of the evidence show[ed] that
     [Kessler’s] statement was not induced by hope of benefit.
     [Kessler] testified at the motion to suppress hearing and
     denied thinking that his cooperation with police might
     result in any reduced sentence. He stated that he thought
     he would go on to the jail cell to get some sleep. [Kessler]
     himself did not think he was being offered any reduced
     sentence for his statement, so [Kessler’s] statement was
     not induced by hope of benefit of a reduced sentence.

On appeal, Kessler points to 15 separate statements, as well as a

short colloquy between him and the lead detective, all of which,

Kessler argues, show that the officers consistently promised reduced

charges or a reduced sentence in order to secure a confession.5


     5 For example, Kessler claims that the following statements constituted
an impermissible hope of benefit: “You’re gonna go to prison but how long you
go to prison, you still have some control over that”; “Don’t let the State of
Georgia lock you away and throw away the key. Give them some reason that

                                     8
Pretermitting whether any of the disputed statements constituted

an impermissible hope of benefit, Kessler’s claim fails because none

of the allegedly improper statements actually induced him to admit

to shooting Morgan.

      As this Court has previously explained, the “slightest hope of

benefit refers to promises related to reduced criminal punishment –

a shorter sentence, lesser charges, or no charges at all.” (Citation

and punctuation omitted). Budhani v. State, 306 Ga. 315, 325 (2) (b)

(830 SE2d 195) (2019). However, pursuant to OCGA § 24-8-824,

“establishing that law enforcement has promised an impermissible

hope of benefit is not itself sufficient” to render a confession

inadmissible, as the hope of benefit must “actually induce the

defendant’s statements.”         (Citation and punctuation omitted;

emphasis supplied.) Id. at 326.

      At a pre-trial Jackson-Denno 6 hearing, Kessler testified and



they can see that you have a chance to be saved, that you have a chance for
salvation”; and “Tell me the ‘why’ in this case. That’s the only thing I don’t
know. And that’s the one thing you can cling onto that can change how long
you go to prison.”
      6 See Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).

                                      9
specifically denied that his motivation for confessing was based upon

a hope that doing so would lead to reduced charges or a reduced

sentence. Moreover, at trial, Kessler testified that when he gave “an

admission” to the lead detective, it was “because we had a nice

conversation talking about God and everything. And he came in

there with my Bible because I carry a Bible on me.” See OCGA § 24-

8-825 (“[T]he fact that a confession has been made under spiritual

exhortation, promise of secrecy, or a promise of a collateral benefit

shall not exclude it.”). Finally, the video-recorded interview shows

that Kessler made no admissions and did not confess immediately

after any of the disputed statements; instead, Kessler confessed to

shooting Morgan approximately 20 minutes after the final allegedly

improper statement. Based on the foregoing, we conclude that the

trial court did not err in finding that Kessler’s confession was not

induced by any improper hope of benefit under OCGA § 24-8-824

and did not err in denying Kessler’s motion to suppress his custodial

statement on this ground. See Pulley v. State, 291 Ga. 330, 333 (2)

(729 SE2d 338) (2012) (holding that law enforcement promises alone

                                 10
are insufficient to render a confession inadmissible and that “there

must also be a causal connection between the police conduct and the

confession.” (Citation and punctuation omitted; emphasis in

original)). See also State v. Brown, 308 Ga. App. 480, 489 (2) (708

SE2d 63) (2011) (holding that even if officers’ promises to the

defendant created an improper hope of benefit, the officers’

statements did not “actually induce” the defendant’s confession)

aff’d, Brown v. State, 290 Ga. 865 (2) (c) (725 SE2d 320) (2012).

      3.    Kessler argues that the trial court erred by not granting

his motion for mistrial when the prosecutor allegedly made

improper statements during closing argument. 7 During the State’s

closing, the prosecutor stated:

      Now, as far as the verdict form goes, you’re going to see –
      you’re going to see on there what’s called lesser included
      crimes and you’ll see felony murder – or you’ll see like
      malice murder and then felony murder. And then you’ll
      see under that involuntary manslaughter. I submit to
      you, you should disregard involuntary manslaughter.
      That is a misdemeanor and that is not in this case. They
      want you to let these two thugs get away with robbing and

      7 Because of the joint jury trial, the order of closing arguments was as
follows: first, counsel for Robinson; second, counsel for Kessler; and third, the
prosecutor.
                                       11
     killing somebody and it being a misdemeanor. It is not. It
     is based on reckless conduct. Well, yes, armed robbery
     could be considered reckless, but armed robbery is a
     felony. It is not a misdemeanor and it does not fit
     involuntary manslaughter. It is felony murder -

Kessler objected and, during a bench conference, moved for a

mistrial, arguing that the prosecutor had improperly discussed

sentencing in front of the jury and mischaracterized the charge of

involuntary manslaughter. The trial court denied the motion for

mistrial and told the prosecutor to “move on.”

     The parties left the bench conference, and the prosecutor

continued with her closing argument, stating:

     What you need to do to hold these two thugs accountable
     is find them guilty of all the murders. Now, you can just
     circle guilty and just leave blank where it says
     involuntary manslaughter. But it can’t be both. It has to
     be one or the other. You can find them guilty of all these
     murders. It does not mean that they’re going to get more
     time or something like that.

Kessler objected again, arguing that the prosecutor had continued

to improperly talk about sentencing in front of the jury. Kessler did

not, however, move for a mistrial. The court responded, “That’s

right. The punishment belongs to the Court,” and told the prosecutor

                                 12
to move on. The prosecutor resumed argument, stating, “[t]hey’re

not going to be held responsible for more than one even though you

pick more than one. We, meaning the Judge and the lawyers, will

pick out one of the ones that you pick from.” Robinson objected to

this statement, but Kessler did not join or adopt the objection; the

trial court sustained Robinson’s objection, instructed the jury “that

the punishment would be left up to the Court,” and once again

instructed the prosecutor to “[p]lease move on.” Finally, the

prosecutor told the jury:

     So you can pick all of those and you should because they
     did all of them. I don’t want you to be confused when you
     get in there and say which of these do we have to pick?
     You don’t have to pick. You can pick all of them and you
     should.

     Kessler argues that the trial court erred in failing to grant his

motion for mistrial because the statements made by the prosecutor

were legally incorrect, rose to the level of prosecutorial misconduct,

and improperly injected sentencing into the jury’s consideration. We

conclude that the trial court did not abuse its discretion in denying

the motion for mistrial.

                                 13
      As an initial matter, although Kessler lodged two objections

during closing argument, the second objection was sustained by the

trial court, and Kessler did not move for a mistrial at that time.

Kessler also did not join Robinson’s later objection. Consequently,

only Kessler’s motion for mistrial – based upon his first objection to

the prosecutor improperly discussing sentencing in front of the jury

and mischaracterizing the charge of involuntary manslaughter – is

preserved for appellate review. 8 See Stephens v. State, 307 Ga. 731

(1) (b) (838 SE2d 275) (2020) (where defendant fails to adopt or ask

to join objection of a co-defendant, the issue is not preserved for

review). See also Gates v. State, 298 Ga. 324 (4) (781 SE2d 772)

(2016) (holding that alleged errors based on improper remarks made

during closing argument are not subject to plain error review).

      Turning to that mistrial motion, “[t]rial courts are vested with




      8 Kessler also raises a claim of prosecutorial misconduct for the first time
on appeal. However, because this claim was not raised in or ruled upon by the
trial court, it is not preserved for review on appeal. See Duvall v. State, 290
Ga. 475, 476 (2) (a) (722 SE2d 62) (2012) (defendant’s claim of prosecutorial
misconduct generally cannot be raised for the first time on appeal).

                                       14
great discretion to grant or deny mistrials because they are in the

best possible position to determine whether one is warranted.”

Ragan v. State, 299 Ga. 828, 834 (3) (792 SE2d 342) (2016). “The

decision whether to grant a mistrial will not be disturbed on appeal

unless there is a showing that a mistrial is essential to the

preservation of the right to a fair trial.” (Citation and punctuation

omitted.) Simmons v. State, 308 Ga. 327, 329 (2) (840 SE2d 365)

(2020).

     Here, Kessler cannot show that a mistrial was essential to the

preservation of his right to a fair trial because the trial court

corrected any confusion that could have been caused by the

prosecutor’s misstatement of the law.        The trial court twice

instructed the jury during closing argument – once after sustaining

Kessler’s second objection, and again in response to Robinson’s

objection – that sentencing was an issue solely left to the court.

Shortly thereafter, during the final jury charge, the trial court

instructed the jury on involuntary manslaughter based on reckless

conduct,   reckless   conduct,   malice   murder,   felony   murder,

                                 15
aggravated assault, armed robbery, and intent, and again instructed

the jury not to concern itself with sentencing. “[W]e presume that

jurors follow the law.” (Citations omitted.) Venturino v. State, 306

Ga. 391, 400 (4) (830 SE2d 110) (2019). Thus, assuming without

deciding that the prosecutor’s statements were improper, the trial

court took appropriate corrective action to address the statements

without having to declare a mistrial.            Consequently, this

enumeration fails.

     4.   During the charge conference, Kessler objected to the trial

court giving the State’s requested charge on the definition of a

“crime” that included a reference to “criminal negligence.”       The

requested charge stated as follows: “This defendant is charged with

a crime against the laws of this state. A crime is a violation of a

statute of this state in which there is a joint operation of an act (or

omission to act) and intention (or criminal negligence).” See Ga.

Suggested Pattern Instructions, Vol. II: Criminal Cases § 1.40.10

(4th ed. 2007) (Definition of a Crime). Kessler argued that, because

the charge did not also include the definition of “criminal

                                  16
negligence,” 9 it would confuse the jury and lower the burden of proof

for felony murder.      The trial court overruled the objection and,

during its final jury charge, instructed the jury on the definition of

a “crime” as follows: “[T]his defendant is charged with a crime

against the laws of this state. A crime is a violation of a statute of

this state in which there is a joint operation of an act or an omission

to act and intention or criminal negligence.”

     Kessler argues that this was error. We disagree, because the

trial court’s instruction was an accurate statement of the law. See

OCGA § 16-2-1 (a) (“A ‘crime’ is a violation of a statute of this state

in which there is a joint operation of an act or omission to act and

intention or criminal negligence.”). Further, at Kessler’s request,

the jury was instructed on the lesser included offense of involuntary

manslaughter based on reckless conduct. And, as this Court has

recently explained, “[r]eckless conduct is an act of criminal

negligence, rather than an intentional act, that causes bodily harm


     9   “Criminal negligence is an act or failure to act which demonstrates a
willful, wanton, or reckless disregard for the safety of others who might
reasonably be expected to be injured thereby.” OCGA § 16-2-1 (b).
                                     17
or endangers the bodily safety of another.” Stepp-McCommons v.

State, 309 Ga. 400, 405 (2) (c) (845 SE2d 643) (2020). See also Banta

v. State, 282 Ga. 392, 397-398 (5) (651 SE2d 21) (2007). The trial

court also properly charged the jury on the general law of intent, as

well as the intent required to prove malice murder, felony murder,

aggravated assault, armed robbery, aggravated assault with intent

to rob, and violating the Georgia Controlled Substances Act.

Accordingly, the trial court did not err by including a reference to

“criminal negligence” within its definition of a “crime” during the

jury charge.

     5.    Finally, Kessler argues that the cumulative effect of the

alleged trial court errors entitles him to a new trial. See State v.

Lane, 308 Ga. 10, 14 (838 SE2d 808) (2020) (“Georgia courts

considering whether a criminal defendant is entitled to a new trial

should consider collectively the prejudicial effect of trial court errors

and any deficient performance by counsel – at least where those

errors by the court and counsel involve evidentiary issues.”).

However, “when reviewing such a claim, we evaluate only the effects

                                   18
of matters determined to be error, not the cumulative effect of non-

errors.” (Citation and punctuation omitted.) Cox v. State, 306 Ga.

736, 743 (832 SE2d 354) (2019). Because Kessler has failed to show

any errors that would provide this Court with a basis for evaluating

their cumulative effect, this claim fails.

     Judgment affirmed. All the Justices concur.




                                  19